Citation Nr: 1215904	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  10-24 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1.  Entitlement to extension beyond June 19, 2009 of the delimiting date for the receipt of education assistance benefits under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill).  

2.  Basic eligibility for educational assistance under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill).  



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from June 1995 to June 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 administrative decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Oakland, California RO.  This case was previously before the Board in June 2011 when it was remanded to afford him a hearing.  He was scheduled for a Travel Board hearing on February 8, 2012.  Notice of such hearing was mailed to the Veteran at his current address in letters on December 28, 2011 and January 25, 2012; the letters were not returned undelivered.  He failed to appear for the scheduled hearing.  


FINDINGS OF FACT

1.  The Veteran served on active duty from June 19, 1995 to June 18, 1999; it is neither claimed nor shown that he had any subsequent active duty.  

2.  A ten year period following the date of the Veteran's discharge from active service lapsed June 19, 2009; therefore, such date was the Veteran's basic delimiting date for receipt of VA Chapter 30 educational benefits.  

3.  The Veteran was not prevented, by physical or mental disability not the result of willful misconduct, from initiating or completing his chosen education program prior to the June 19, 2009 delimiting date.  

4.  The Veteran had no qualifying active duty service after September 10, 2001.  






CONCLUSIONS OF LAW

1.  Extension of the Veteran's delimiting date for Chapter 30, Title 38, United States Code, educational benefits beyond June 19, 2009 is not warranted.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051 (2011).  

2.  The legal requirements for eligibility for educational assistance under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill) are not met.  38 U.S.C.A. § 3311 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.9505, 21.9520 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, no VCAA notice was sent to the Veteran.  

The United States Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  Furthermore, pre-decisional notification is not necessary when a claim cannot be substantiated because there is no legal basis for the claim, or where undisputed facts render the claimant ineligible for the claimed benefit (as is the case here).  38 C.F.R. § 21.1031(b).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and to assist.  



B. Legal Criteria, Factual Background, and Analysis

Montgomery GI Bill Delimiting Date

In August 2009, the Veteran applied for Chapter 30 benefits for enrollment at Diablo Valley College beginning August 17, 2009.  

The Veteran was separated from active duty on June 18, 1999.  The law provides a ten-year period of eligibility during which an individual may use his entitlement to educational assistance benefits; that period begins on the date of the veteran's last discharge from active duty.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050.  There is no evidence of record to demonstrate (and the Veteran does not claim) any active duty after June 18, 1999.  

VA law and regulations provide that an extended period of eligibility may be granted when it is determined that the veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the veteran's willful misconduct.  It must be clearly established by medical evidence that such a program of education was medically infeasible.  38 C.F.R. § 21.7051(a)(2).  It is not alleged that the Veteran suffered from a physical or mental disability; he has not indicated any reason why he was unable to initiate or complete his chosen program of education within the applicable eligibility period.  

The legal criteria governing the payment of VA educational benefits are specific and unambiguous; the Board is bound by them.  As the evidence does not show (nor does he allege) that the Veteran had a physical or mental disability that precluded his participation in his chosen education program prior to the June 18, 1999 delimiting date, the criteria for extension of the June 18, 1999 Chapter 30 delimiting date are not met.  In the absence of a physical or mental disability that precluded participation in an education program, there is no legal authority for extension of the delimiting date for the payment of Montgomery GI Bill/Chapter 30 education benefits.  The Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. § 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of the law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995) (the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant (quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992)).  As the law is dispositive in this matter, the Veteran's claim seeking extension of the delimiting date for his receipt of Chapter 30 educational benefits beyond June 18, 2009, must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Post-9/11 GI Bill Eligibility

In the alternative (to extension of the delimiting date for receipt of Montgomery GI Bill education benefits), the Veteran seeks entitlement to education benefits under the post-9/11 GI Bill.  

The post-9/11 GI Bill, or 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after (emphasis added) September 10, 2001.  In addition, the individual must have served on active duty for a minimum of 90 aggregate days, excluding entry level and skill training.  38 C.F.R. § 21.9520(a).  The requisite active duty service can also be met if an individual serves a minimum of 30 continuous days, and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b).  

The post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), 12301(d), 12301(g), 12302, 12304.  See 38 C.F.R. § 21.9505.  

As noted above, the record reflects that the Veteran had active duty service from June 1995 to June 1999.  There is no evidence, indication, or even suggestion of, any active duty service after June 1999, or, more significantly, after September 10, 2001.  Consequently, the veteran does not meet the threshold service requirement for post -9/11 GI Bill education benefits.

Given the facts presented, there is no legal basis for the Board to find the Veteran eligible for Chapter 33 educational benefits.  The regulatory criteria and legal precedent governing eligibility for Chapter 33 educational assistance benefits are clear and specific, and the Board is bound by those criteria.  It is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The law is dispositive in this matter.  The Veteran's claim for Chapter 33 educational assistance lacks legal merit, and therefore must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the critical facts are not in dispute, and the law is dispositive, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt do not apply.  


ORDER

Extension beyond June 18, 2009 of the delimiting date for the Veteran to receive VA Chapter 30 education benefits, is denied.  

Basic eligibility for educational assistance under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill) is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


